FILED
                              NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OSCAR ARTURO SANCHEZ                              No. 11-71231
HERNANDEZ and ALMA ROSA LARA
BATRES,                                           Agency Nos. A075-749-304
                                                              A075-749-305
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Oscar Arturo Sanchez Hernandez and Alma Rosa Lara Batres, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel where petitioners failed to

establish prejudice. See id. at 793-94 (prejudice results when the alleged deficient

conduct “may have affected the outcome of the proceedings” (internal quotation

marks omitted)).

      We lack jurisdiction to review the BIA’s discretionary decision declining to

exercise its sua sponte authority under 8 C.F.R. § 1003.2(a). See Mejia-Hernandez

v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      Petitioners’ remaining contentions are unavailing, or not supported by the

record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-71231